        Case 1:13-cv-07789-LGS Document 1413 Filed 03/06/20 Page 1 of 2




                                           March 6, 2020
                                                                                            VIA ECF
Honorable Lorna G. Schofield
U.S. District Court
Southern District of New York
Thurgood Marshall Courthouse
40 Foley Square
New York, NY 10007

       Re:    In re Foreign Exchange Benchmark Rates Antitrust
               Litigation Case No. 1:13-cv-07789-LGS (S.D.N.Y.)

Dear Judge Schofield:


        Plaintiffs conferred with Defendants regarding the filing of papers in support of Plaintiffs’
efforts to effectuate Letters Rogatory to Compel Testimony of certain foreign deponents.
Defendants advised Plaintiffs that they seek to redact certain portions of some of the papers in
support thereof. Therefore, pursuant to Rules I.B.1 and I.C.3 of Your Honor’s Individual Rules
and Procedures for Civil Cases, Plaintiffs respectfully request leave to redact portions of the
papers in support of Plaintiffs’ upcoming Motion for Issuance of Letters Rogatory, including the
Declaration of Christopher M. Burke (“Burke Declaration”), and certain exhibits thereto.

        Defendants have provided the following explanation regarding their position on the
redactions they have proposed.

        Settled Defendants and Credit Suisse seek confidential treatment of information falling
within two primary categories: (i) non-party identifying information and (ii) “personal data”—
including sensitive personal data.

        First, with respect to identifying information in the chats relating to third parties, courts
in this district have routinely permitted the sealing of such information to protect the privacy
interest of non-parties. See Refco Grp. Ltd., LLC v. Cantor Fitzgerald, L.P., No. 13-CV-1654
(RA) (HBP), 2015 U.S. Dist. LEXIS 92301, *32 (S.D.N.Y. July 15, 2015) (collecting cases).

        Second, the chats contain “personal data,” as defined under various foreign data privacy
laws. Although Credit Suisse and the Settled Defendants do not think the foreign data privacy
laws apply to them in connection with Plaintiffs’ use of these chats, and the law on this subject
is not fully settled, several different data privacy statutes might be relevant to the various
communications, including, but not limited to, the UK Data Privacy Act, the French Personal
Data Protection law, the Japanese law of customer confidentiality, and the European Union
General Data Protection Regulation (“GDPR”). We understand that these statutes are each
generally consistent with the GDPR, which requires the protection of certain data held by data
processors or controllers related to individuals residing in the foreign jurisdictions to which it
applies. The GDPR extends its protection to any personal data, defined as “any information
relating to an identified or identifiable natural person.” GDPR, Art. 4. The GDPR’s reference to
        Case 1:13-cv-07789-LGS Document 1413 Filed 03/06/20 Page 2 of 2

Hon. Lorna G. Schofield
March 6, 2020
Page 2 of 2

“any information” includes the person’s name in conjunction with the person’s business or
personal email address, a physical address, telephone number, or anything else that can directly
or indirectly identify a specific person. See id. Accordingly, out of an abundance of caution,
Credit Suisse and the Settled Defendants seek to redact such information. The protection of such
information is also consistent with the general protection of the privacy interests of non-parties
recognized by courts in this district. See Refco Grp. Ltd., LLC, 2015 U.S. Dist. LEXIS 92301, at
*32; EEOC v. Kelley Drye & Warren LLP, No. 10 Civ. 655 (LTS)(MHD), 2012 WL 691545, at
*2 (S.D.N.Y. Mar. 2, 2012).

       Specifically, Defendants request that certain non-party identifying information and/or
personal data be redacted from the Burke Declaration, and Exhibits B-W to the Burke
Declaration. The portions that are proposed to be redacted are highlighted in the copies of the
Burke Declaration and Exhibits B-W provided.

        Plaintiffs do not take a position with regard to the redactions proposed by Defendants.
However, to the extent that the Court finds Defendants’ proposed redactions to be appropriate,
Plaintiffs also request that the corresponding information be redacted from the Memorandum of
Law in Support of Motion for Issuance of Letters Rogatory. The portions that correspond to the
information proposed to be redacted by Defendants have been highlighted in the copy of the
Memorandum provided.

       A hard copy of the papers subject to this letter motion will be delivered to Chambers.

                                     Respectfully submitted,

 SCOTT+SCOTT ATTORNEYS AT LAW LLP                      HAUSFELD LLP

 s/ Christopher M. Burke                               s/ Michael D. Hausfeld
 Christopher M. Burke                                  Michael D. Hausfeld
 600 W. Broadway, Suite 3300                           1700 K Street, NW, Suite 650
 San Diego, CA 92101                                   Washington, DC 20006
 Telephone: 619-233-4565                               Telephone: 202-540-7200
 cburke@scott-scott.com                                mhausfeld@hausfeld.com
